               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

CHARLES JUSTIN DUKE,                 )
                                     )
               Plaintiff,            )
                                     )
v.                                   )        CV420-003
                                     )
BOBBY SAPP, et al.,                  )
                                     )
               Defendants.           )

                                ORDER

     Charles Justin Duke is a prisoner at the Autry State Prison in

Pelham, Georgia. He has submitted this 42 U.S.C. § 1983 Complaint

alleging improper interrogation while incarcerated at the Worth County

Jail in Sylvester, Georgia. Doc. 1. Duke, however, has sent his complaint

to the Southern District of Georgia, which has no apparent link to his

claim.

     Both Pelham and Sylvester, Georgia are located in the Middle

District of Georgia. 28 U.S.C. § 90(b)(2). As his claim arises from events

that occurred in another district, the proper forum for this case is the

United States District Court for the Middle District of Georgia. 28 U.S.C.

§ 1391(b) (venue); 28 U.S.C. § 1406 (district courts may dismiss or

transfer cases suffering venue defects); see 28 U.S.C. § 90(b)(2). The
Clerk is DIRECTED to transfer this case to the Middle District of

Georgia for all further proceedings.

     SO ORDERED, this 2nd day of January, 2020.


                                       _______________________________
                                       ___________________________
                                       CHR
                                        HRISTO
                                            TO  P ER L. RAY
                                        HRISTOPHER
                                              OPH
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
